[ex101alexandriarealestat001.jpg]
FIFTH AMENDMENT TO LEASE AGREEMENT IY)a.rc,k THIS FIFTH AMENDMENT TO LEASE
AGREEMENT (this "Fifth Amendment") 1s made as of ..EQbrual)' LJ,,, 2020, by and
between ARE-SD REGION NO. 20, LLC, a Delaware l1m1ted hab11ity company
("Landlord\ and MIRA Tl THERAPEUTICS, INC., a Delaware corporation ("Tenant")
RECITALS A. Landlord and Tenant entered mto that certain Lease Agreement dated
as of June 4, 2014, as amended by that certain First Amendment to Lease
Agreement dated as of March 23, 2017, as further amended by that certain Second
Amendment to Lease Agreement dated as of April 5, 2018, as further amended by
that certain Third Amendment to Lease Agreement dated as of August 2, 2018, and
as further amended by that certain Amended and Restated Fourth Amendment to
Lease Agreement dated as of October 30, 2019 (the "Fourth Amendment")(as
amended, the "Lease") Pursuant to the Lease, Tenant leases certain premises
cons1stmg of approximately 24,033 rentable square feet ("Existing Premises") 1n
a building located at 9393 Towne Centre Drive, San Diego, Cahforn1a The Existing
Premises are more particularly described 1n the Lease Capitalized terms used
herein without defm1t1on shall have the meanings defined for such terms m the
Lease B. Landlord and Tenant desire, subject to the terms and cond1t1ons set
forth below, to amend the Lease to, among other things, expand the size of the
Exrstrng Premises by adding that portion of the Bu,ldrng commonly known as Suite
230, containing approximately 2,898 rentable square feet on the second floor of
the Bu1ldrng (the "Second Expansion Premises"), as shown on Exhibit A attached
to this Fifth Amendment NOW, THEREFORE, in consideration of the foregoing
Recitals, which are incorporated herein by th,s reference, the mutual promises
and cond1t1ons contained herein, and for other good and valuable cons1derat1on,
the receipt and sufficiency of which are hereby acknowledged, Landlord and
Tenant hereby agree as follows 1. Second Expansion Premises In add1t1on to the
Exrstmg Premises, commencing on the Second Expansion Premises Commencement Date
(as defined below), Landlord leases to Tenant, and Tenant leases from Landlord,
the Second Expansion Premises 2. Delivery The "Second Expansion Premises
Commencement Date" shall be the date that 1s 1 business day after the mutual
execution and delivery of this Fifth Amendment by the parties Upon request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the
Second Expansion Premises Commencement Date m a form substantially s1m1lar to
the form of the "Acknowledgement of Second Expansion Premises Commencement Date"
attached hereto as Exhibit B. provided, however, Tenant's failure to execute and
deliver such acknowledgment shall not affect the parties' rights hereunder
Except as set forth m this Fifth Amendment. (1) Tenant shall accept the Second
Expansion Premises rn their "as-rs" condition as of the Second Expansion
Premises Commencement Date, subJect to all applicable Legal Reqwrements, {11)
Landlord shall have no obl1gat1on for any defects in the Second Expansion
Premises; and (111) Tenant's taking possession of the Second Expansion Premises
shall be conclusive evidence that Tenant accepts the Second Expansion Premises
and that the Second Expansion Premises were rn good condition at the time
possession was taken Tenant agrees and acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty with respect to
the cond1t1on of all or any portion of the Second Expansion Premises, and/or the
su1tab1hty of the Second Expansion Premises for the conduct of Tenant's
business, and Tenant waives any implied warranty that the Second Expansion
Premises are suitable for the Permitted Use. Copynght Q ;W05, A /exandna Real
Estate Equ11Jes Inc ALL <l) RIGHTS RESERVCD Confidential and Propnetary- Do Nol
Copy or Distribute Ale.x.nndrla and llreAJ~xo.ndnJ Logo are .... llXANDRIA
regis1ered trademarks of A!exandna ReA.I E.,;rate Equmes, Inc 736301402 2



--------------------------------------------------------------------------------



 
[ex101alexandriarealestat002.jpg]
3. Definition of Premise$ and Rentable Area of Premise§. Commencing on the
Second Expansion Premises Commencement Date, the defined terms "Premises" and
"Rentable Area of Premises" on Page 1 of the Lease Is deleted in ,ts entirety
and replaced with the following "Premises: Those portions of the first and
second floors of the Building consisting of approximately 26,931 rentable square
feet, commonly known as (1) Suite 200 containing approximately 8,318 rentable
square feet of office space ("Suite 200"), (11) Suite 210 containing
approximately 2,564 rentable square feet of office space ("Suite 210"), (111)
Suite 220 containing approximately 1,646 rentable square feet of laboratory
space ("Suite 220"), (Iv) Suite 240 containing approximately 2,295 rentable
square feet of laboratory space ("Suite 240"), (V) Suite 250 containing
approximately 3,096 rentable square feet of office space ("Suite 250"), (v1)
Suite 110 containing approximately 6,116 rentable square feet of office and
laboratory space ("Suite 11 O"), and (v11) Suite 230 containing approximately
2,898 rentable square feet of laboratory space, as shown on Exhibit A Suite 200,
Suite 210 and Suite 250 may be collectively referred to herein as the 'Office
Premises '" "Rentable Area of Premises: 26,931 sq ft" Exhibit A attached to the
Lease is amended as of the Second Expansion Premises Commencement Date to
include Exhibit A attached to this Fifth Amendment 4. Base Rent. a. Existing
Premises Tenant shall continue paying Base Rent with respect to the ExIstIng
Premises as provide m the Lease through the Termination Date (as defined in the
Fourth Amendment) b. Second Expansion Premises Tenant shall not be required to
pay Base Rent with respect to the Second Expansion Premises through the
Termination Date (as defined in the Fourth Amendment). 5. Tenant's Share
Commencing on the Second Expansion Premises Commencement Date, the defined term
"Tenant's Share of Operating Expenses of Building" on page 1 of the Lease shall
be deleted in ,ts entirety and replaced with the following "Tenant's Share of
Operating Expenses of Building 64 46%" 6. Term The Term of the Lease with
respect to the entire Premises including, without llmItatIon, the Second
Expansion Premises, shall terminate on the Termination Date 7. Parking Subject
to the terms of Section 10 of the original Lease, commencing on the Second
Expansion Premises Commencement Date, Tenant shall have the right to use an
addItIonal 9 parking spaces 8. Brokers. Landlord and Tenant each represents and
warrants that It has not dealt with any broker, agent or other person
(collectively, "Broker") in connection with the transaction reflected in this
Fifth Amendment and that no Broker brought about this transaction Landlord and
Tenant each hereby agrees to indemnify and hold the other harmless from and
against any claims by any Broker claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Fifth Amendment 9. Q.EA£ Tenant and all beneficial owners of
Tenant are currently (a) ,n compliance with and shall at all times during the
Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control ("OFAC") of the U S Department of Treasury and any
statute, executive Copynght O 2005 Alex.undria Ro.al Estate Eqwtics, Inc ALL
RIGHTS RBSERVED Confidenllal and Propnetary -Do Not Copy or Th&tnbute:
Alex.and.nil Md the AleJ.andna Logo ore All:.XANDRIA regi<.terrxl trademari:-!;
of Alexand-n.a Rea.I Est.ate Equfues:, Inc 736301402 2 2



--------------------------------------------------------------------------------



 
[ex101alexandriarealestat003.jpg]
order, or regulation relating thereto (collectively, the "OFAC Rules"), {b) not
listed on, and shall not during the term of the Lease be listed on, the
Specially Designated Nationals and Blocked Persons List, Foreign Sanctions
Evaders List, or the Sectoral Sanctions Identification List, which are all
maintained by OFAC and/or on any other similar Hst maintained by OFAC or other
governmental authority pursuant to any authorizing statute, executive order, or
regulation, and (c) not a person or entity with whom a US person Is proh1b1ted
from conducting business under the OFAC Rules 10, California Accessibility
Disclosure For purposes of Section 1938(a) of the California Civil Code,
Landlord hereby discloses to Tenant, and Tenant hereby acknowledges, that the
Project has not undergone inspection by a Certified Access Specialist (CASp) In
add1t1on, the following notice Is hereby provided pursuant to Section 1938(e) of
the California C1vII Code "A Certified Access Specialist (CASp) can inspect the
subJect premises and determine whether the subJect premises comply with all of
the applicable construction-related access1b1l1ty standards under state law
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not proh1b1t the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, 1f requested by the lessee or
tenant The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct v1ofatIons of
construction-related access1b1hty standards wtthrn the premises " In furtherance
of and in connection with such notice (1) Tenant, having read such notice and
understanding Tenant's rrght to request and obtain a CASp inspection, hereby
elects not to obtain such CASp inspection and forever waives its rights to
obtain a CASp inspection with respect to the Premises, Building and/or ProJect
to the extent permitted by Legal Requirements, and (11) If the waiver set forth
m clause (i) hereinabove Is not enforceable pursuant to Legal Reqwrements, then
Landlord and Tenant hereby agree as follows {which constitute the mutual
agreement of the parties as to the matters described in the last sentence of the
foregoing notice) (A) Tenant shall have the one-time nght to request for and
obtain a CASp inspection, which request must be made, 1f at all, ma written
notice delivered by Tenant to Landlord; (B) any CASp inspection timely requested
by Tenant shall be conducted (1) at a time mutually agreed to by Landlord and
Tenant, (2) m a professional manner by a CASp designated by Landlord and without
any testing that would damage the Premises, Building or ProJect in any way, and
(3) at Tenant's sole cost and expense, including, without hmItat1on, Tenant's
payment of the fee for such CASp inspection, the fee for any reports prepared by
the CASp In connection with such CASp inspection (coflect1vely, the "CASp
Reports") and all other costs and expenses In connection therewith, (C) the CASp
Reports shall be dehvered by the CASp simultaneously to Landlord and Tenant, (D)
Tenant, at its sole cost and expense, shall be responsible for making any
improvements, alterations, modifications and/or repairs to or within the
Premises to correct vIolattons of construction-related access1b1l1ty standards
including, without lImItat1on, any vIolatIons disclosed by such CASp inspection,
and (E) If such CASp mspect1on Ident1fies any improvements, alterations,
mod1ficatlons and/or repairs necessary to correct violations of
constructIon-related accessIb1llty standards relating to those items of the
Building and Pro1ect located outside the Premises that are Landlord's obl1gatIon
to repair as set forth m the Lease, then Landlord shall perform such
improvements, alterations, modifications and/or repairs as and to the extent
required by Legal Requirements to correct such violations, and Tenant shall
reimburse Landlord for the cost of such improvements, alterations, mod1f1cat1ons
and/or repairs wIthm 10 business days after Tenant's receipt of an invoice
therefor from Landlord 11. Miscellaneous a. This Fifth Amendment ts the entire
agreement between the parties with respect to the subJect matter hereof and
supersedes all pnor and contemporaneous oral and written agreements and
dIscussIons This Fifth Amendment may be amended only by an agreement m wntIng,
signed by the parties hereto Copynght 0 2005,AJexnndna Real Estate Equities Inc
ALL CD RIGHTS RESERVED Conficfenual and PropnCfat)' - Do Not ALEXANDRIA Copy or
D1~tnbu1e Ale>t.andna and the Ale'landnn Logo ore rogtslered l.r8.demarks of
Alex.aodna Real E.o;Late Eq1llf1es, Inc 736301402 2 3



--------------------------------------------------------------------------------



 
[ex101alexandriarealestat004.jpg]
b. This Fifth Amendment 1s bmdmg upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns c. This Fifth
Amendment may be executed in 2 or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Counterparts may be delivered via facs1m1le, electronic mail
(including pdf or any electronic signature process complying with the U.S
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes Electronic signatures shall be deemed ongmal
signatures for purposes ofth1s Fifth Amendment and all matters related thereto,
with such electronic signatures having the same legal effect as ongmal
signatures d. Except as amended and/or mod1f1ed by this Fifth Amendment, the
Lease 1s hereby ratified and confirmed and all other terms of the Lease shall
remain m full force and effect, unaltered and unchanged by this Fifth Amendment
In the event of any conflict between the prov1s1ons of this Fifth Amendment and
the prov1s1ons of the Lease, the prov1s1ons of this Fifth Amendment shall
prevail Whether or not spec1f1cally amended by this Fifth Amendment, all of the
terms and prov1s1ons of the lease are hereby amended to the extent necessary to
give effect to the purpose and intent of this Fifth Amendment [Signatures are on
the next page] Copynght O 2005 Alexanclria Real Estate EqUJties, Inc ALL Cl)
RJGHTS RESI:RVED Confidenttal and Proprietary- Do Not Copy the All ){ANDRl,\ or
Dl&tnbute Alexand.na aO:d Alexa.ndna Logo are rcgi<.:tefcd trndemerl:.s of
Alexandna Real Estate FJJu1t1e,;, Inc 736301402.2 4



--------------------------------------------------------------------------------



 
[ex101alexandriarealestat005.jpg]
IN WITNESS WHEREO F the parties hereto have executed this Fifth Amendment as of
the day and year first above written TENANT: MIRATI THERAPEUTICS, INC. , a
Delaware corporation LANDLORD: ARE-SD REGION NO. 20, LLC, a Delaware limited
liabi11ty company By ALEXANDRIA REAL ESTATE EQUITIES, LP , a Delaware limited
partnership, managing member By ARE-QRS CORP , a Maryland corporation, general
partner Cop)"J'lghl O 2005,AlexMdnl\ R~ Esl11c eqmoes Inc ALL (l) RlGKTS
RESERVED ConfidentJ al I-lid Propncl ary - Do Nol ( upy or D1i1nbi11e AIDu11dn
11 lll\d Ilic AleunWla Logn nrc li lE XA NO !l l A rcglsla't:d 1.ndctnt11b (l(
Aleun6ne R.1!:ll E,;lolc E'.qu 111 cs, Inc 736301 4022 5



--------------------------------------------------------------------------------



 
[ex101alexandriarealestat006.jpg]
IN WITNESS WHEREOF the parties hereto have executed this Fifth Amendment as of
the day and year first above written TENANT: MIRATI THERAPEUTICS, INC., a
Delaware corporation LANDLORD: ARE-SD REGION NO. 20, LLC, a Delaware l1m1ted
liability company By ALEXANDRIA REAL ESTATE EQUITIES, LP, a Delaware limited
partnership, managing member By ARE-QRS CORP , a Maryland corporation, general
partner By ____________ Its _____________ Copynght 0 2005,Alexe.ndna Real Eslate
E.qmtres lnc ALL © RIGHTS RESERVED Confidenual and Pmpneta,y-Do Not ALEXAND!llA
Copy or Di.stnbtate Ale"amloa and the Alex.and.no Logo nre rcgtstctcd trademarks
of Alexa.ndn& R.eaJ E,;talt: Equities, Inc 736301402 2 5



--------------------------------------------------------------------------------



 
[ex101alexandriarealestat007.jpg]
Exhibit A Second Expa nsion Premises - i I] 1-T'\ Copyrighl 4' 2005,Alc:widri•
Real E,,.te Equilico, Joe. ALL -.a., RIGHTS RESERVED. Confidenl lal und
ProprictlllJ'-Do Not A L E X A N o I( I A, Copy or Distribute. Alua.odrfa a.nd
the Alexandrla Logo nrc rcgjr.lC'Ted lmdcrnnris or Alc undri a Real Estate
Equities, Inc, 736301402.2



--------------------------------------------------------------------------------



 
[ex101alexandriarealestat008.jpg]
Exhibit B Acknowledgment of Second Expansion Premises Commencement Date This
ACKNOWLEDGMENT OF SECOND EXPANSION PREMISES COMMENCEMENT DATE Is made this __
day of ______, __, between ARE-SD REGION NO. 20, LLC, a Delaware l1rn1ted
l1ab1l1ty company ("Landlord"), and MIRATI THERAPEUTICS, INC., a Delaware
corporation ("Tenant"), and Is attached to and made a part of the Lease
Agreement dated as of June 4, 2014, as amended by that certain First Amendment
to Lease Agreement dated as of March 23, 2017, as further amended by that
certain Second Amendment to Lease Agreement dated as of April 5, 2018, as
further amended by that certain Third Amendment to Lease Agreement dated as of
August 2, 2018, as further amended by that certain Amended and Restated fourth
Amendment to Lease Agreement dated as of October 30, 2019, and as further
amended by that certain Fifth Amendment to Lease dated as of _____, 2020 (as
amended, the "Lease"), by and between Landlord and Tenant Any Irnt1ally
cap1tal1zed terms used but not defined herein shall have the meanings given them
in the Lease Landlord and Tenant hereby acknowledge and agree, for all purposes
of the Lease, that the Second Expansion Premises Commencement Date Is ______, __
In case of a conflict between the terms of the Lease and the terms of this
Acknowledgment of Second Expansion Premises Commencement Date, this
Acknowledgment of Second Expansion Premises Commencement Date shall control for
all purposes IN WITNESS WHEREOF, Landlord and Tenant have executed this
ACKNOWLEDGMENT OF SECOND EXPANSION PREMISES COMMENCEMENT DATE to be effective on
the date first above written TENANT: MIRATI THERAPEUTICS, INC., a Delaware
corporation By __________________ Its ------------------- LANDLORD: ARE-SD
REGION NO. 20, LLC, a Delaware l1m1ted l1ab1l1ty company By ALEXANDRIA REAL
ESTATE EQUITIES, LP, a Delaware l1m1ted partnership, managing member By ARE-QRS
CORP , a Maryland corporation, general partner By ___________ Its -------------
Copynght © 2005, Alcxandna Real Estate Eqmt1e"i, Inc ALL Cl) RIGHTS RESERVED
Confidenttal and Propnetary - Do Not All-.XANDRIA Copy or Dn,tnbute Alexdndna
.md the AlexJndnd Logo are reg1,tered lrademad ... ,;; of Alexandria Real
E'itate Eqmtle'i, Inc 736301402 2



--------------------------------------------------------------------------------



 